DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 05/05/2022 to application filed on 05/20/2020 is a national stage entry of PCT/CN2018/118947, International Filing Date: 12/03/2018 claims foreign priority to 201711270394.2, filed 12/05/2017.
Claims 1-3, 6-9, 12-16 are pending in the case.  Claims 1 and 7 are independent claims. 
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 recites the limitation “detecting whether the preset element is present in the first web page” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected for fully incorporating the dependencies of their base.
Claim 16 recites “the browser according to claim 1” renders the claim is unclear, since claim 1 is a method claim. 
Regarding claims 15, 16, which is dependent on claim 1, these claims recite two limitations “the first element label is a block-level element, wherein the first element label is a DIV label, an h1 label, a section label, an area label, or an IFRAME label; the second element label is a block-level element, wherein the first element label is a DIV label, an h1 label, a section label, an area label, or an IFRAME label” renders the claims are vague, since it is not clear “or” or “and” operator between the first limitation and second limitation.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan, US 2012/0254729 in view of Chabot et al., US 2010/0306643.
	Regarding independent claim 1, Wan teaches a web page display method, comprising:
	generating, when a first web page contains a preset element, a second web page
according to the first web page, the second web page containing all elements of the first
web page, and a positioning attribute of a region in the second web page where the preset
element is located being fixed relative to a browser window (Wan, [0027]-[0030], [0034], [0046]-[0049], [0063], [0069]; identify target element which is pre-configured as a video or image element in a requested webpage; modifying the webpage to a modified webpage containing all elements of the webpage, and the target element is located at a fixed location relative to a browser window); and 
	displaying the second web page (Wan, [0034]; displaying the modified webpage with target element at a fixed location relative to a browser window);
	wherein the step of generating the second web page according to the first web page comprises:
	creating a first element label and a second element label, and respectively taking the first element label and the second element label as child nodes of a root node of the second Document Object Model tree (Wan, [0063], [0064], [0071], [0077]; IFRAME and DIV parent nodes for content); and
	setting a positioning attribute of the first element label to be fixed relative to a browser window (Wan, [0046]-[0049], [0063], [0069]; modified webpage includes modifying Document Object Model (DOM) of the original webpage with modified attributes of elements, such as position attribute for the target element to be fixed), 
	wherein the second element label is an embedded web page label (Wan, [0067]; embedded iframe in the webpage).
	However, Wan does not teach acquiring a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree.
	Chatbot teaches:
	acquiring a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page (Chatbot, fig. 5; modified DOM includes root node of original DOM);	
	extracting a child node corresponding to the preset element in the first Document
Object Model tree to serve as a child node of the first element label (Chatbot, fig.5; [0082]; video node under DIV node in DOM); and
	extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree (Chatbot, fig. 7, 9; [0087], [0089]; inserting new nodes into parent nodes in DOM).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chatbot’s teaching and Wan’s teaching to include acquiring a root node of a first Document Object Model tree of the first web page to
serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree, since the combination would have facilitated the modifying of the original DOM to process the video nodes and nodes related to video nodes to present the modified webpage including the video and other content for users.
	Regarding claim 2, which is dependent on claim 1, Wan teaches wherein the preset element is a video element (Wan, [0027]-[0030]; target element is video or image).
	Regarding independent claim 7, Wan teaches a browser comprising a processor coupled with a memory and configured to execute program instructions stored on the memory, wherein the instructions comprises:
	detecting whether the preset element is present in the first web page (Wan, [0027]-[0030], [0034], [0046]-[0049], [0063], [0069]; identify target element which is pre-configured as a video or image element in a requested webpage);
	generating, when the first web page contains a preset element, a second web page
according to the first web page, the second web page containing all elements of the first
web page, and a positioning attribute of a region in the second web page where the preset
element is located being fixed relative to a browser window (Wan, [0027]-[0030], [0034], [0046]-[0049], [0063], [0069]; identify target element which is pre-configured as a video or image element in a requested webpage; modifying the webpage to a modified webpage containing all elements of the webpage, and the target element is located at a fixed location relative to a browser window); and 
	displaying the second web page (Wan, [0034]; displaying the modified webpage with target element at a fixed location relative to a browser window);
	wherein the step of generating the second web page according to the first web page comprises:
	creating a first element label and a second element label, and respectively taking the first element label and the second element label as child nodes of a root node of the second Document Object Model tree (Wan, [0063], [0064], [0071], [0077]; IFRAME and DIV parent nodes for content); and
	setting a positioning attribute of the first element label to be fixed relative to a browser window (Wan, [0046]-[0049], [0063], [0069]; modified webpage includes modifying Document Object Model (DOM) of the original webpage with modified attributes of elements, such as position attribute for the target element to be fixed), 
	wherein the second element label is an embedded web page label (Wan, [0067]; embedded iframe in the webpage).
	However, Wan does not teach acquiring a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree.
	Chatbot teaches:
	acquiring a root node of a first Document Object Model tree of the first web page to serve as a root node of a second Document Object Model tree of the second web page (Chatbot, fig. 5; modified DOM includes root node of original DOM);	
	extracting a child node corresponding to the preset element in the first Document
Object Model tree to serve as a child node of the first element label (Chatbot, fig.5; [0082]; video node under DIV node in DOM); and
	extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree (Chatbot, fig. 7, 9; [0087], [0089]; inserting new nodes into parent nodes in DOM).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Chatbot’s teaching and Wan’s teaching to include acquiring a root node of a first Document Object Model tree of the first web page to
serve as a root node of a second Document Object Model tree of the second web page; extracting a child node corresponding to the preset element in the first Document Object Model tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first Document Object Model tree and placing the other child nodes under the second element label according to a structure thereof in the first Document Object Model tree, since the combination would facilitated the modifying of the original DOM to process the video nodes and nodes related to video nodes to present the modified webpage including the video and other content for users.
	Regarding claim 8, which is dependent on claim 7, Wan teaches wherein the preset element is a video element (Wan, [0027]-[0030]; target element is video or image).
	Claim 13 is for a terminal, comprising a memory and a processor, the
memory having a computer program stored thereon which, when read and executed by
the processor, causes the processor to perform the web page display method according to
to claim 1 and is rejected under the same rationale.
	Claim 14 is for a computer-readable storage medium having one or more programs stored thereon which, when executed by one or more processors, cause the one or more processors to perform the web page display method according to claim 1 and is rejected under the same rationale.
	Regarding claims 15, 16, which is dependent on claim 1, Wan teaches further comprising: first element label is a block-level element, wherein the first element label is a DIV label, an h1 label, a section label, an area label, or an IFRAME label; the second element label is a block-level element, wherein the second element label is a DIV label, an h1 label, a section label, an area label, or an IFRAME label (Wan, [0063], [0064], [0071], [0077]; IFRAME and DIV). 
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan and Chabot as applied to claim 1 above, and further in view of Lev et al., US 2008/0077855.
	Regarding claim 3, which is dependent on claim 1, Lev teaches wherein the step of generating the second web page according to the first web page comprises:
	acquiring a layout height of the first web page (Lev, figures 6A, 6B, 6C; [0068]-[0073]; identifying a content element in a webpage is taller than a viewable size of a web browser); and
	judging whether the layout height of the first web page exceeds a height of a
terminal screen for displaying the first web page, and generating the second web page
according to the first web page in response to that the layout height of the first web page
exceeds the height of the terminal screen for displaying the first web page (Lev, figures 6A, 6B, 6C; [0068]-[0073]; modifying the webpage to include a menu in a frame at the bottom of the webpage).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Lev’s teaching into Wan’s teaching to include acquiring a layout height of the first web page; and judging whether the layout height of the first web page exceeds a height of a terminal screen for displaying the first web page, and generating the second web page according to the first web page in response to that the layout height of the first web page exceeds the height of the terminal screen for displaying the first web page, since the combination would have facilitated the user to view/access and interacts with menu in the webpage without scroll back to the top of the webpage.
	Claim 9 is for a browser comprising a processor coupled with memory and configured to execute program instructions stored on the memory to perform the method of claim 3 and is rejected under the same rationale.
Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wan and Chabot as applied to claim 1 above, and further in view of Xu et al., US 2007/0101258.
	Regarding claim 6, which is dependent on claim 4, Wan teaches further comprising: displaying elements in a region corresponding to the second element label in a scrolling manner (Wan, [0075]; iframe has a scroll bar).
	However, Wand does not teach scrolling at a preset speed.
	Xu teaches scrolling at a preset speed (Xu, [0070]; iframe scrolling is set as yes, no or auto scrolling).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Xu’s teaching and Wan’s teaching to include scrolling at a preset speed as auto, since the combination would have facilitated the user to view content without user manually scrolls the content through scroll bar.
	Claim 12 is for a browser comprising a processor coupled with memory and configured to execute program instructions stored on the memory to perform the method of claim 6 and is rejected under the same rationale.
Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. 
Applicants mainly argue that Chatbot teaches “the technical effect of replacing the video with still image or text or an embed or object tag that contains video source data is achieved by modifications being made to the DOM… It can be seen that in the technical scheme of the amended claim 1, the technical effect of keeping the video always on the screen is achieved by modification being made to the DOM … Therefore, even if those skilled in the art modify Wan through technical feature of Chabot, it is difficult to obtain the modified claim 1 of the present application… When the second element label is an embedded web page label, a user may redirect to another web page during browsing without affecting the content displayed in the
region corresponding to the first element label. For example, when a video is playing
in the region corresponding to the first element label, a display content in the region
corresponding to the second element label is changed when a link in the region
corresponding to the second element label is clicked (the content corresponding to the
link is displayed), but the video in the region corresponding to the first element label
is still played so that the user can conveniently browse the web page while watching
the video” (Remarks, pages 9-10)
	Examiner respectfully disagrees. Wan teaches displaying a video on the screen while viewing other content on a browser by modification being made to a DOM of the webpage to a modified webpage containing all elements of the webpage, and a target element corresponding to the video is located at a fixed location relative to a browser window. Chatbot teaches modifying a DOM includes acquiring a root node of a first DOM of the first web page to serve as a root node of a second DOM tree of the second web page; extracting a child node corresponding to the preset element in the first DOM tree to serve as a child node of the first element label; and extracting other child nodes except the root node and the child node corresponding to the preset element in the first DOM tree and placing the other child nodes under the second element label according to a structure thereof in the first DOM tree. Therefore, the combination of Chatbot and Wan would have facilitated the modifying of the original DOM to process/extract the video nodes and nodes related to video nodes to present the modified webpage including the video and other content for users. It is noted that the features of “when a video is playing in the region corresponding to the first element label, a display content in the region corresponding to the second element label is changed when a link in the region corresponding to the second element label is clicked (the content corresponding to the link is displayed), but the video in the region corresponding to the first element label is still played so that the user can conveniently browse the web page while watching the video” are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Feltham et al., US 20140181626, [0043] teaches DIV element DOM is block-level element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177